269 S.W.3d 48 (2008)
STATE of Missouri, Respondent,
v.
Carl BECK, Appellant.
No. ED 090537.
Missouri Court of Appeals, Eastern District, Division Three.
November 12, 2008.
Maleaner Harvey, St. Louis, MO, for appellant.
Jeremiah W. (Jay) Nixon, Atty. Gen., Mary H. Moore, Jefferson City, MO, for respondent.
Before ROBERT G. DOWD, JR., P.J., CLIFFORD H. AHRENS, J., and SHERRI B. SULLIVAN, J.

ORDER
PER CURIAM.
Carl Beck ("defendant") appeals the judgment of the trial court on his conviction of robbery in the first degree and armed criminal action. Defendant argues the court erred in admitting testimony and exhibits concerning a witness's out-of-court identification of defendant, and the court *49 erred in admitting testimony regarding information given to a detective from an informant.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 30.25(b).